Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-24-2009

USA v. Ronald Boatwright
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-2132




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Ronald Boatwright" (2009). 2009 Decisions. Paper 1700.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1700


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ____________

                              No. 08-2132
                             ____________

                   UNITED STATES OF AMERICA


                                   v.

                    RONALD IAN BOATWRIGHT

                                Ronald Boatwright,

                                                  Appellant

                             ____________

             On Appeal from the United States District Court
                 for the Middle District of Pennsylvania
                       (D.C. No. 1-03-cr-00361-001)
             District Judge: Honorable William W. Caldwell
                              ____________

               Submitted Under Third Circuit LAR 34.1(a)
                            March 3, 2009

Before: SCIRICA, Chief Judge, SLOVITER and HARDIMAN, Circuit Judges.

                        (Filed: March 24, 2009)

                             ____________

                      OPINION OF THE COURT
                           ____________
HARDIMAN, Circuit Judge.

       Ronald Boatwright appeals the judgment of the District Court denying his request

for a reduced sentence pursuant to 18 U.S.C. § 3582(c). We will affirm.

                                             I.

       Because we write exclusively for the parties, we recount only those facts essential

to our decision.

       In 2003 Boatwright pleaded guilty to possession with intent to distribute crack

cocaine in violation of 21 U.S.C. § 841(a)(1) (Count I), and possession of a firearm in

furtherance of drug trafficking in violation of 18 U.S.C. § 924(c) (Count II). The

presentence report calculated Boatwright’s total offense level for Count I to be 19 after

deducting three points for acceptance of responsibility. When combined with a criminal

history category of IV, Boatwright’s imprisonment range under the then-mandatory

United States Sentencing Guidelines was 46 to 57 months. On the firearm offense,

Boatwright faced a statutory mandatory minimum of five years imprisonment, which had

to be imposed consecutively to the drug count. See 18 U.S.C. § 924(c)(1)(A)(I). The

District Court sentenced Boatwright to 84 months, which was comprised of 24 months for

the drug offense (a 48% reduction from the bottom of the Guidelines range), plus 60

months for the gun offense.




                                             2
                                            A.

       In March 2008, Boatwright filed a motion seeking a sentence reduction under 18

U.S.C. § 3582(c)(2) and USSG § 1B1.10, based on Amendment 706, which amended the

Guidelines for crack cocaine offenses by retroactively ordering a two-level reduction in

the offense level.1 As§ 1B1.10 of the Guidelines states: a court “may reduce the

defendant’s term of imprisonment” when “the guideline range applicable to that

defendant has subsequently been lowered as a result of an amendment to the Guidelines

manual listed in subsection (c) below.” Amendment 706 is listed in subsection (c);

nevertheless, § 1B1.10(b)(2)(B) plainly states that “if the original term of imprisonment

constituted a non-guideline sentence determined pursuant to 18 U.S.C. § 3553(a) and

United States v. Booker, 543 U.S. 220 (2005), a further reduction generally would not be

appropriate.” Id.

       Boatwright argues that his original sentence was a Guidelines sentence because

Judge Caldwell stated that he was using the Guidelines “as a measure,” but noted that he

was “going to vary that somewhat.” We disagree.

       Contrary to Boatwright’s argument, the language he cites shows that the District

Court was not relying on the Guidelines in imposing the sentence. Although Booker had




       1
        Under 18 U.S.C. § 3582(c)(2), a defendant can seek the benefit of an amendment
by a motion to modify his sentence. The United States Sentencing Commission has
authority to amend the guidelines, 28 U.S.C. § 994(o), and to provide that any amendment
has retroactive effect. § 994(u).

                                             3
not been decided when Boatwright was sentenced, Judge Caldwell presciently anticipated

the Supreme Court’s decision in Booker and declined to impose a Guidelines sentence,

correctly predicting that “the Blakely decision will be extended to the Federal Sentencing

Guidelines.” Dist. Ct. Op. at 7.2 Additionally, Judge Caldwell noted that if he had been

required to apply a Guidelines sentence, he would have imposed a sentence of 46 months

for the drug offense, and 60 months for the firearm offense, for a total of 106 months

imprisonment. Taken together, these statements demonstrate that the District Court did

not adhere to the Guidelines in imposing its sentence. Thus, under § 1B1.10(b)(2)(B), a

sentencing reduction would not be appropriate.

                                             B.

       Boatwright next argues that the District Court improperly interpreted

§ 1B1.10(b)(2) to deprive it of the power to further reduce Boatwright’s non-Guidelines

sentence. Boatwright argues that § 1B1.10(b)(2) is merely an advisory policy statement,

and to hold otherwise would violate Booker and United States v. Kimbrough, 128 S. Ct.

558 (2007). Our review of the record leads us to the opposite conclusion. Judge

Caldwell did not believe that § 1B1.10(b)(2) removed his discretion to reduce

Boatwright’s sentence, because he stated: “We decline to grant a further reduction.” Dist.




       2
         In Blakely v. Washington, 542 U.S. 296 (2004), which involved a state criminal
statute, the Supreme Court held that other than the fact of a prior conviction, any fact that
increases the penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury and proved beyond a reasonable doubt. Id. at 301.

                                              4
Ct. Op. at 6. The District Court noted that § 1B1.10(b)(2)(B) “advises that if the original

sentence was a non-guideline one . . . further reduction ‘generally’ is not appropriate.”

Again, the record shows that the District Court understood that § 1B1.10(b)(2) was

advisory, and that it chose not to reduce further Boatwright’s sentence.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             5